Action for the proceeds of transactions relating to certain real property owned by the plaintiff and made the subject of foreclosure by defendant Klein under circumstances claimed to require an accounting respecting the proceeds of the *727final disposition of the property. Order granting in part plaintiff’s motion for an examination of defendant Klein before trial affirmed, in so far as appealed from, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.